Citation Nr: 0212874	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  97-34 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, including as a residual of exposure to 
Agent Orange.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran is a combat veteran who served on active duty 
from April 1970 to September 1975.  His DD Form 214 indicates 
that he had approximately an additional one year and three 
months of active duty service prior to April 1970.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a December 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The Board previously remanded this case 
in October 1999 and May 2001.
  

FINDINGS OF FACT

1.  Service connection for peripheral neuropathy was denied 
by the RO in April 1994.

2.  Evidence submitted since April 1994 bears directly and 
substantially upon the specific matter under consideration, 
is cumulative, redundant, and in connection with evidence 
previously assembled, not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1994 decision denying service connection 
for peripheral neuropathy is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2001).

2.  Evidence received since the April 1994 decision is not 
new and material. .  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's claim of entitlement to service connection for 
peripheral neuropathy was denied by an April 1994 rating 
decision.  He was notified of that decision in an April 1994 
letter.  An appeal was not perfected, and that decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 
20.1103.  

The evidence of record in April 1994 included the veteran's 
service medical records, which do not make any mention of 
peripheral neuropathy.  Also available was a July 1977 VA 
examination report which also did not report any neurological 
deficits.  Records from 1985 showed that he was treated for 
lumbar disc disease due to a low back injury.

Also of record in 1994 was a June 1993 VA neurological 
examination report.  Therein the veteran is recorded to have 
reported a problem with dropping tools since 1989.  After 
examination of all extremities, he was diagnosed with mild 
sensory neuropathy of the distal four extremities, probably 
of toxic origin.  

Evidence submitted since the April 1994 rating decision 
includes a July 1997 private treatment report which indicates 
that the veteran reported complaints of tendency to drop 
things from right hand and numbness in the fingers and the 
right foot.  The examiner noted that the veteran believed 
that wearing 100 pound packs and carrying a rifle caused 
these problems.  The examiner found that the symptoms were 
suggestive of sensory neuropathy, and nerve conduction and 
electromyographic studies were ordered.  

In August 1997 that electrodiagnostic study was conducted and 
the results revealed no evidence of a right upper extremity 
radiculopathy, plexopathy, ononeuropathy, or peripheral 
neuropathy.  Further, there was no electrodiagnostic evidence 
of a left lower extremity radiculopathy or plexopathy.  The 
peroneal motor conduction velocity was borderline in the 
segment from above the knee to below the knee and to the 
ankle, but this was judged to be of indeterminate 
significance.  The examiner stated that if the veteran's 
symptoms progressed, repeat testing should be accomplished.  

Cervical radiological studies were conducted to rule out 
neurological abnormality in August 1997.  Those studies 
showed degenerative disc disease with secondary discogenic 
osseous changes between C5 and C7.  An August 1997 MRI showed 
mild spinal stenosis at 5-6 and 6-7 due to posterior 
osteophytes.  

During an April 1999 hearing before the undersigned, the 
veteran testified that he first noticed symptoms which he now 
associates with peripheral neuropathy after he began working 
at a shipyard (he worked there from 1977 to 1994).  He 
reportedly had a problem of dropping tools with his right 
hand.  He also testified that during service, he was required 
to carry a lot of weight on his back and in his arms, and 
that his arms became numb because of the way that his pack 
was situated.  He indicated that the pack straps affected his 
nerves in the shoulders or neck and believed that this could 
be contributing to the peripheral neuropathy.  He also stated 
that he broke his back in 1985 and had to have it repaired; 
he was reportedly told by the physician that he (veteran) had 
the back of a 70-year-old person.  In addition, he testified 
that in-service he was a jump-master and had had a fair 
amount of impact from his jumps.  He stated that he never 
received treatment for the peripheral neuropathy, as he had 
assumed that he was just being clumsy, and that he was first 
diagnosed with peripheral neuropathy one or two years ago.  
Furthermore, he reported that he was exposed to extreme cold 
while in Korea, and attributes this to his disability as 
well.

Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  Following the RO's 
determination of the veteran's claim, VA issued regulations 
implementing the Veterans Claims Assistance Act.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Moreover, the VCAA specifically provides that 
nothing in the duty to assist provisions shall be construed 
to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A (West Supp. 2002).  Thus, the duty to assist is not 
triggered prior to the receipt of new and material evidence.

Still, even in a claim to reopen, the VCAA requires VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by him and which VA will attempt to obtain on his 
behalf.  In this regard, the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to reopen the claim of 
entitlement to service connection for peripheral neuropathy.  
The veteran further was provided adequate notice that VA 
would help him secure evidence in support of his claim if he 
identified that evidence and where it could be secured from.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of record 
revealed, to include any evidence identified or submitted by 
the appellant.  These documents further provided notice why 
this evidence was insufficient to reopen the claim, as well 
as notice that the appellant could still submit supporting 
evidence.  Thus, the appellant has been provided notice of 
what VA was doing, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Finally, in July 2001, the veteran was specifically informed 
that ultimately it was his responsibility to support his 
claim with adequate evidence.  Therefore, because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Turning then to the question at issue, the law provides that 
in order to reopen the claim new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New 
and material evidence means evidence not previously submitted 
to the agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West Supp. 2002).  Service connection may also be granted 
for a disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

In the case of a veteran who had active wartime service in 
Vietnam, specified diseases, to include peripheral 
neuropathy, resulting from exposure to an herbicide agent 
which become manifest to a compensable degree in the manner 
prescribed by law will be considered to have been incurred in 
service, even absent a service record or other evidence to 
that effect, unless there is affirmative evidence to the 
contrary (including a showing of an intercurrent cause for 
the disease).  38 U.S.C.A. § 1116 (West Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2001). 

As noted above, the evidence available to VA in 1994 included 
his service and VA medical records.  These do not show in-
service evidence of peripheral neuropathy, but they do show a 
1993 diagnosis of mild sensory neuropathy of the extremities 
of probable toxic origin.  Since the 1994 denial, however, no 
evidence has been submitted showing that the veteran actually 
has peripheral neuropathy at this time, regardless of its 
etiology.  Indeed, August 1997 electrodiagnostic studies did 
not diagnose or suggest the presence of peripheral 
neuropathy, and no evidence has been submitted to contradict 
that study.  Further, since 1994, no competent evidence has 
been submitted even suggesting that it is at least as likely 
as not that peripheral neuropathy is due to the veteran's 
active duty service, to include his combat service in Vietnam 
where he presumably was exposed to herbicides.  Thus, the 
clinical evidence submitted since 1994 is not new and 
material.

While the veteran is competent to offer testimony concerning 
such symptoms as dropping tools, etc., as a lay person 
untrained in the field of medicine he is not competent to 
offer testimony personally diagnosing peripheral neuropathy, 
or an opinion which links such a disorder to service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
Board finds the appellant's testimony cannot serve to reopen 
this claim. 

Finally, the Board considered the fact that the veteran 
served in combat.  Significantly, however, while 38 U.S.C.A. 
§ 1154(b) (West 1991) lowers certain evidentiary thresholds 
for combat veterans, without competent evidence of a current 
disability, the provisions of this statute are insufficient 
to provide a basis to reopen the claim.

Accordingly, the claim to reopen the issue of entitlement to 
service connection for peripheral neuropathy is denied in the 
absence of new and material evidence.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for peripheral neuropathy has not been 
submitted.  The claim is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

